EXHIBIT 32.1 WRITERS’ GROUP FILM CORP. 1752 East Avenue J#266 Lancaster, CA93535 213-694-1888 Section 1350 Certification As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 Certification of the Principal Executive Officer and Principal Financial Officer In connection with the Form10-K of Writers’ Group Film Corp. (the “Company”) for the year ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned Principal Executive Officer and Principal Financial Officer of the Company certifies, to the best knowledge and belief of the signatory, pursuant to Section1350 of Chapter 63 of title 18 of the United States Code (18 U.S.C. 1350), as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 16, 2013 By: /s/ Eric Mitchell Eric Mitchell, President, Principal Executive Officer Date:July 16, 2013 By: /s/ Eric Mitchell Eric Mitchell, Treasurer, Principal Financial Officer This certification accompanying the Form 10-K to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form 10-K), irrespective of any general incorporation language contained in such filing.
